Title: To Thomas Jefferson from James Wilkinson, 8 September 1808
From: Wilkinson, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Carlisle Sept. 8th. 1808
                  
                  Since writing you the 5th. Inst: I have received a Letter from Mr Gallatin, which enables me to make a specific disposition of the Troops destined to form a Cordon on our Canadian frontier & Support the Collectors in the execution of their Duties, which will accelerate the Service & save Governor Thompkins the trouble of interposing his Authority.—
                  Mr. Gallatin calls for about 300 Men, two hundred & twenty eight on the side of Lake Ontario & the St. Laurence, & twenty six on Lake Champlain which are ordered, & may be reinforced if necessary—
                  For the latter Effort of these arrangements, I propose to send a discreet Field officer, to take the Command of this Chain of ports, & to Establish such concert & vigilance as may put an End to the illicit traffic—
                  I am again summoned as a Witness to attend the trial of one of Burrs associates, perhaps to be again myself tried—I have never seen nor heard aught of this White, of which Mr. Dallas is well apprized, & yet Sir his Letter which you will find enclosed, affects to lay great threts on my Evidence—Thus am I draged about at an enormous expence, to be harrassed without End & destroyed if possible—But under all circumstances I shall preserve my fortitude unshaken, and continue 
                  Your obliged & faithful
                  
                     Ja: Wilkinson 
                     
                  
               